Citation Nr: 0832118	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
residuals of a gunshot wound of the right chest, status post 
pneumothorax with retained metallic fragment, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran requested a travel board hearing, which was 
scheduled in St. Petersburg, Florida, in May 2008.  The 
veteran failed to appear, and no further request for a 
hearing was received.


FINDING OF FACT

The veteran has a Forced Expiratory Volume (FEV-1) value of 
29 percent of the predicted value, and a ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 57 percent.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the veteran's 
residuals of a gunshot wound of the right chest, status post 
pneumothorax with retained metallic fragment are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.96, 
4.97, Diagnostic Code 6843 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Increased Rating for Residuals of a 
Gunshot Wound of the Right Chest, Status Post Pneumothorax 
with Retained Metallic Fragment

Service connection for residuals of a gunshot wound of the 
right chest, status post pneumothorax with retained metallic 
fragment was established by a May 2002 rating decision, at 
which time a 0 percent rating was assigned, effective from 
November 2000.  The rating was increased to 20 percent in a 
January 2004 rating decision, effective November 2000.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.97 Diagnostic Code 6843, which is used to rate traumatic 
chest wall defects, pneumothorax, hernia, etc.  A rating of 
20 percent is warranted when there is a gunshot wound of the 
pleural cavity with a bullet or missile retained in the lung, 
and there is pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of the lower chest expansion.  38 C.F.R. § 4.97 
Diagnostic Code 6843 (2007).  

The veteran is seeking an increased rating.  A rating of 100 
percent is warranted when FEV-1 is less than 40 percent of 
the predicted value, or; FEV-1/FVC is less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent 
predicted, or; maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; the veteran requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97 Diagnostic Code 
6843 (2007).

The veteran stated that in November of 1997, in the course of 
a robbery, he was shot point blank in the right chest.  The 
bullet is still embedded in the right lower lobe of his lung.  
During a VA examination in May 2006, the veteran asserted 
that since his injury, his breathing had become progressively 
worse over time and had been especially severe in the past 
year with increasing dyspnea on the slightest exertion and 
that any time he attempts a deep breath he gags.  He also 
reported stabbing pains in his right chest that occur daily.  
Additionally, a VA outpatient Pulmonary Function Test 
conducted in June 2006 had results that were consistent with 
a severe restrictive ventilatory defect.

The veteran was subsequently afforded a VA examination in 
March 2007.  The veteran reported dyspnea on exertion with 
walking, a stabbing pain in his right upper chest that 
occurred about twice a day, lasting 5 - 10 minutes, and a 
constant pain in his right posterior chest.  The veteran also 
stated that he no longer plays basketball, swims, or runs.  
He can no longer cut his own grass, do housework, or walk 
more than three minutes at a time.  A Pulmonary Function Test 
was conducted.  The veteran had difficulty producing results 
even though numerous attempts were made and the veteran was 
compliant with the examination.  

The results for the post-bronchodilator were poorer than the 
pre-bronchodilator results.  When the results for the post-
bronchodilator are worse than the pre-bronchodilator results, 
the pre-bronchodilator values are used for rating purposes.  
38 C.F.R. § 4.96(d)(5) (2007).

The Pulmonary Function Test in March 2007 yielded an FEV-1 
value of 2.00, which was 29 percent less than the predicted 
value of 3.9.  The FEV-1/FVC was 57 percent.  DLCO (SB) 
results were not obtained.

A rating of 100 percent is warranted.  A rating of 100 
percent requires a FEV-1 of less than 40 percent of predicted 
value.  The veteran had a FEV-1 value of 29 percent of the 
predicted value.  In fact, even if the post-bronchodilator 
values were used for rating purposes, the veteran would still 
warrant a rating of 100 percent for his post-bronchodilator 
FEV-1 value of 15.4 percent.  

Accordingly, the veteran does meet the criteria to warrant an 
increased disability rating under Diagnostic Code 6843, and 
his claim is granted.  


ORDER

A disability rating of 100 percent for the veteran's 
residuals of a gunshot wound of the right chest, status post 
pneumothorax with retained metallic fragment is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


